Citation Nr: 1111083	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-45 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus (diabetes).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus (diabetes).

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for anatomical loss of left eye, post-operative excision of orbital meningioma and, if so, entitlement to service connection for such disability. 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to March 1974.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2008, June 2008, and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  While the RO also adjudicated other claims in those rating decisions, the Veteran only appealed as to the issues listed on the first page of this decision.  See August 2008 notice of disagreement; see also 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-20.202 (2010).  The Veteran testified as to these issues before the undersigned Veterans Law Judge at a hearing at the RO in February 2011, and a transcript of that hearing has been associated with the claims file.

The Board notes that additional private treatment records dated in 2009 were received after the last adjudication of this matter by the RO.  When the Board receives pertinent evidence that was not initially considered by the agency of original jurisdiction (AOJ), the evidence must be referred to the AOJ for review unless the claimant waives this procedural requirement.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).  Although no waiver was received in this case, these private records generally indicate continued treatment for the disabilities claimed on appeal, with no evidence concerning their etiology.  As such, this evidence is duplicative of the evidence that was considered by the AOJ.  Therefore, the evidence has no bearing on the issues on appeal and is not pertinent.  As such, the Board may proceed with a decision without prejudice to the Veteran, and it is unnecessary to refer the case to the AOJ for further review.  See id.  


FINDINGS OF FACT

1.  The weight of the evidence of record does not establish that the Veteran's current erectile dysfunction was proximately caused or aggravated by his service-connected diabetes, or that it was otherwise incurred or aggravated as a result of military service.

2.  The weight of the evidence of record does not establish that the Veteran's current hypertension was proximately caused or aggravated by his service-connected diabetes, that hypertension manifested to a compensable degree within one year after separation from service, or that it was otherwise incurred or aggravated as a result of military service.

3.  The Veteran's claim for loss of the left eye was initially denied in a July 1978 rating decision, and he did not perfect an appeal to the Board.  

4.  Evidence received since the last final denial of service connection for loss of the left eye is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the service connection claim.

5.  Resolving all reasonable doubt in the Veteran's favor, his orbital meningioma (which resulted in loss of the left eye) began during military service and was manifested by symotoms including severe headaches at that time. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction, to include as secondary to service-connected diabetes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

2.  The criteria for service connection for hypertension, to include as secondary to service-connected diabetes or on a presumptive basis for chronic disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  The July 1978 denial of service connection for loss of the left eye was final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010)]. 

4.  New and material evidence has been received sufficient to reopen the previously denied claim for service connection for loss of the left eye.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  The criteria for service connection for anatomical loss of the left eye, post-operative excision of orbital meningioma, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board notes that additional notice requirements apply for an application to reopen a previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  However, the Board's decision herein to reopen the previously denied service connection claim for loss of the left eye, and to grant service connection for such disability, is completely favorable and constitutes a full grant of that benefit sought on appeal.  As such, no further development is required in this regard.

Concerning the remaining claims, the Veteran was advised several times prior to the rating decisions at issue of the evidence and information necessary to substantiate his claims for service connection, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  See letters dated in February 2007, April 2007, October 2007, and March 2008.

With regard to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  There is no indication that he receives any benefits from the Social Security Administration pertaining to his claimed disabilities, or that any pertinent medical records remain outstanding.  Indeed, the Veteran and his representative stated in the February 2011 hearing that all pertinent records had been submitted, upon review of the claims file.  Additionally, the Veteran was afforded a VA examination in November 2007 that addressed his claimed disabilities.  Neither the Veteran nor his representative have argued that such examination is inadequate for adjudication purposes, and a review of the examination report reveals no inadequacies.

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims at this time.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Where a disability is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that it was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including hypertension, will be presumed to have been incurred or aggravated during service if they manifest to a compensable degree within one year after separation, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is evidence of continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Erectile dysfunction and hypertension

The Veteran contends that his current erectile dysfunction and hypertension are secondary to his service-connected diabetes.  He claims that these two disabilities developed after he was first diagnosed with diabetes in 2007.  He further claims that his treating providers have clearly indicated that these conditions are both due to his diabetes.  See, e.g., February 2011 hearing transcript.

Private treatment records reflect that the Veteran was diagnosed with uncontrolled Type II diabetes in July 2006, and that it was controlled with medications and diet as of November 2006.  He had a previous medical history of high blood pressure (or hypertension), as well as hospitalizations for meningitis in 2000 and 2006.  The Veteran was also noted to have previously smoked half a pack per day for approximately 15 years, and to have several family members with hypertension.  See, e.g., records dated from July to November 2006.  In September 2007, the Veteran was noted to have a previous medical history of erectile dysfunction, essential hypertension, and diabetes for at least one year.  

At a November 2007 VA examination for diabetes, the Veteran reported a diagnosis of diabetes in 2006 and an onset of symptoms of erectile dysfunction when he developed meningitis.  As noted above, treatment records reflect episodes of meningitis in 2000 and 2006.  The VA examiner diagnosed hypertension, but she opined that this was not a complication of diabetes in the Veteran's case.  She reasoned that diabetes does not cause hypertension, and the Veteran developed these conditions around the same time.  The examiner further opined that the Veteran's hypertension was not worsened or increased by his diabetes, as this occurs only where there is diabetic nephropathy, which he did not have.  Additionally, the VA examiner opined that the Veteran's erectile dysfunction was not a complication of diabetes, as it had an abrupt onset with meningitis, and it takes years to develop this condition if it is due to diabetes.  Further, the examiner opined that erectile dysfunction was not worsened or increased by the Veteran's diabetes because this would occur only if there was persistent hyperglycemia, and the Veteran currently had normal hemoglobin A1C.  Similarly, in a November 2007 letter, the examiner advised the Veteran that his test results were normal, his diabetes was "in perfect control," and there was no kidney damage.

 The Veteran's private provider indicated in a July 2008 treatment record that his erectile dysfunction "can be due to diabetic complication," and as the provider could not find any other problem, it "could be related to the diabetes."  However, the provider stated that it was "very difficult to say that erectile dysfunction is directly related to the diabetes."  The Board notes that this provider also assessed essential hypertension at that time, with no comment on its possible etiology.  

Based on the foregoing, the weight of the evidence does not establish that the Veteran's erectile dysfunction or hypertension was proximately caused or aggravated by his service-connected diabetes.  In making these determinations, the Board notes that the Veteran is competent to report the timing of his observable symptoms, as well as what his providers told him about the relation between his erectile dysfunction and hypertension and his diabetes.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds the Veteran's statements to this effect to be not credible, as they are inconsistent with the other evidence of record, as summarized above.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Additionally, the Veteran is not competent to testify as to the causation or etiology of his erectile dysfunction or hypertension because these questions require specialized knowledge, training, or experience due to the complex nature of the disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 308.  

The medical evidence of record fails to establish a relationship between the Veteran's claimed disabilities and his service-connected diabetes.  Rather, his treating provider has only indicated that there could be a relationship between the Veteran's erectile dysfunction and his diabetes.  The mere possibility of a relationship is insufficient to establish entitlement to service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Furthermore, this provider does not appear to have considered the onset of symptoms with meningitis, as reported by the Veteran at the VA examination.  Additionally, the Veteran's treating provider has only diagnosed essential hypertension, and has not expressed any opinion that this condition may be related to his diabetes.  Moreover, the Board notes that essential hypertension is defined as hypertension without discoverable organic cause.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  

In contrast, the November 2007 VA examiner opined that neither of the Veteran's claimed disabilities was either caused or aggravated by his diabetes.  These opinions were supported by a complete rationale and were based on current and prior medical evidence, as summarized above.  Therefore, the Board finds that the VA examiner's opinion outweighs the other evidence of record with respect to the etiology of the Veteran's current erectile dysfunction and hypertension.  Accordingly, service connection is not warranted for these disabilities as secondary to service-connected diabetes.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448-49.

The Board has also considered whether service connection is warranted for erectile dysfunction or hypertension on a direct or presumptive basis.  With respect to direct service connection, the Veteran's service treatment records reflect no complaints, symptoms, or diagnosis of either condition.  Further, there is no indication of any manifestations or treatment for either these conditions until more than 20 years after service.  Additionally, there is no medical evidence suggesting a relation between the Veteran's current erectile dysfunction or hypertension and any incident, disease, or injury during service.  As such, service connection is not warranted on a direct basis for either of these disabilities.  See 38 C.F.R. § 3.303.  

As noted above, service connection may be granted for hypertension on a presumptive basis as a chronic disability if it manifests to a compensable degree within one year after service.  However, the Veteran was not diagnosed with hypertension until 2006, many years after his separation from service in 1974.  Further, there is no indication in the evidence of record that this condition manifested to a compensable degree within the presumptive period.  As such, service connection is not warranted on this basis.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board observes that the Veteran served in the Republic of Vietnam, and presumptive service connection may be granted for certain specified disabilities based on exposure to herbicides (Agent Orange) during such service.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Indeed, he has been granted service connection for diabetes on such basis.  However, neither erectile dysfunction nor hypertension are subject to service connection on this basis.  See id.

In summary, the preponderance of the evidence is against service connection for erectile dysfunction, to include on a direct basis or as secondary to service-connected diabetes.  Further, the preponderance of the evidence is against service connection for hypertension, to include on a direct basis, on a presumptive basis as a chronic disability, or as secondary to service-connected diabetes.  As such, the benefit of the doubt doctrine does not apply and these claims must be denied.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.

Loss of the left eye

Service connection for loss of the left eye was initially denied in a July 1978 rating decision, based on a determination that the evidence of record failed to establish that the orbital meningioma that resulted in loss of the left eye originated during service.  The Veteran submitted a notice of disagreement, and a statement of the case was issued in September 1978.  However, he did not thereafter file a valid and timely substantive appeal, and the decision became final.  While a status inquiry was received from a Congressional representative in October 1978, this does not constitute a valid appeal.  See 38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998 & 2010).

In February 2007, the Veteran applied to reopen his claim.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received sufficient to reopen such claim.  38 U.S.C.A. § 5108.  For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, evidence received since the last final denial includes statements by the Veteran as to his symptoms during service, VA and private treatment records, a private medical opinion concerning the timing of the development of the Veteran's meningioma, and an Internet article concerning the causes and symptoms of meningioma.  This evidence was not previously considered by agency decisionmakers, and it relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether his orbital meningioma developed during service.  When presumed credible, such evidence raises a reasonable possibility of substantiating the claim for loss of the left eye, post-operative excision of orbital meningioma.  Accordingly, new and material evidence has been received sufficient to reopen the previously denied claim.  See 38 C.F.R. § 3.156(a).

The Board will now turn to the merits of the claim.  The Veteran asserts that, although he was not diagnosed with meningioma until 1978, which resulted in removal of his left eye, this condition began during his military service.  He states that he began to have symptoms of excruciating headaches and eye pressure during service, and that he sought treatment on several occasions and was told to take aspirin.  The Veteran further states that these symptoms, as well as vision problems, continued until his left eye was removed to treat the meningioma in 1978.  See, e.g., March 2007 letter, February 2011 Travel Board hearing transcript.  Similarly, the Veteran has submitted a November 2007 statement from a former coworker indicating that he complained of headaches frequently in early 1978.

The Veteran's service treatment records reflect complaints of occasional headache after reading for a long time in a March 1969 opthalmologic consultation, and a prescription for glasses.  The Veteran also reported right eye symptoms, after previous treatment for cleaning solution splashing in the right eye, but no left eye symptoms.  In a December 1971 periodic examination, he was noted to have been prescribed glasses for correction of near vision for the past year, with no complications or sequelae.  The Veteran denied severe or frequent headaches at that time, as well as in several earlier periodic examinations.  Additionally, no defects were noted on his August 1973 retirement examination, other than defective distant vision, corrected.  There is no documentation of any change through his separation from active service in March 1974.

Nevertheless, the Veteran is competent to report observable symptoms (such as excruciating headache) and treatment for such symptoms during service.  See Layno, 6 Vet. App. at 469-71; Jandreau, 492 F.3d at 1376-77.  Additionally, the evidence of record establishes that he served in combat from 1966 through 1968, including two Vietnam Air Offensive Campaigns and a Vietnam Air-Ground Campaign.  See Airman Military Record.  If the evidence establishes that a Veteran engaged in combat with the enemy, it will be presumed that the claimed in-service event or injury occurred as reported if such event or injury is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incident, unless there is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Here, the Veteran's reported symptoms are consistent with the hardships and circumstances of his verified combat service.  While there is some evidence that appears to contradict his claims of excruciating headaches during service, this evidence is not clear and convincing.  As such, the Veteran's lay testimony is sufficient to establish the occurrence of such symptoms during service.

In an August 1978 letter, a VA staff neurosurgeon stated that the Veteran was found to have a left optic nerve tumor in March 1978, which was eventually treated by enucleation of the left orbit and total excision of the left orbital meningioma.  Concerning a connection to service, the neurosurgeon stated that meningiomas may be exceedingly slow growing lesions and may take a number of years to begin producing symptoms.  He stated that it was not known whether this was so in the Veteran's case, but the particular variety of meningioma that the Veteran had is frequently a slow growing lesion.

Similarly, in a July 1978 letter, the Veteran stated that two of his providers told him that his particular type of tumor would generally grow for 10-15 years before becoming noticeable, which would have been during his active duty service.  He further stated that some symptoms of the tumor are severe impairment of vision, progressive blindness, and swelling of the eye, and that complete recovery of the eye is "risky" once these symptoms become apparent.  See also November 2007 letter.  The Board notes that the Veteran is competent to report what his providers told him about his condition.  See Jandreau , 492 F.3d at 1376-77.  

Additionally, in a July 2008 letter, a private provider indicated that the Veteran's meningioma, which resulted in total loss of the left eye, can be quite slow growing and may well have been present four or more years prior to his diagnosis.

The Veteran has also submitted a June 2008 medical article from the Internet concerning meningiomas.  This article indicates that benign meningiomas, such as the Veteran's, are generally slow growing, and the exact cause is unknown.  Symptoms include headaches, visual problems, and pain, among others.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  The Board notes that this article is generally consistent with the other medical opinions of record, as well as with the Veteran's report of his symptoms and what his providers told him.

Based on all evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that his meningioma began to develop during service.  All medical evidence of record, including from VA and private providers as well as a medical article, indicates that the Veteran's particular type of meningioma is frequently slow-growing and may have been present during service.  Additionally, the Veteran had possibly related symptoms of headaches and vision problems during service, including during the last five years through 1974.  There is no medical opinion or other evidence indicating that the Veteran's meningioma did not originate during service.  Accordingly, applying the benefit of the doubt doctrine, the evidence of record establishes entitlement to service connection for anatomical loss of the left eye, post-operative excision of orbital meningioma.  See 38 C.F.R. §§  3.102, 3.303.


ORDER

Service connection for erectile dysfunction is denied.

Service connection for hypertension is denied.

New and material evidence having been received, the claim for service connection for anatomical loss of the left eye is reopened.

Service connection for anatomical loss of the left eye, post-operative excision of orbital meningioma, is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


